Case 3:20-cv-00614-GPC-BLM Document 14 Filed 08/03/20 PageID.56 Page 1 of 1




                       DUPLICATE
                       Court Name: USDC California Southern
                       Division: 3
                       Receipt Number: CAS123113
                       Cashier ID: akukura
                       Transaction Date: 08/03/2020
                       Payer Name: Irvin Musgrove
                       CRIMINAL DEBT
                        For: Irvin Musgrove
                        Case/Party: D-CAS-3-20-CV-000614-001
                         Amount:        $400.00
                       CHECK
                         Check/Money Order Num: 19-121853522
                         Amt Tendered: $400.00
                       Total Due:       1400.00
                        Total Tendered: 400.00
                       Change Amt:       0.00

                        There wi 11 be a fee of $53.00
                        charged for any returned check.
